Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claim
	Claim 18, line 10, “Step (1)” has been changed to --step (1)--.
	Claim 18, line 18, “Step (3)” has been changed to --step (3)--.

	*NOTE:  The above changes have been made to correct the typographical errors and/or grammatical errors of the words in the claim without changing the scope of the claimed invention.

Response to Amendment
2.	The amendment filed on 02/22/2021 has been made of record and entered.  Claims 1-2, 4-5, 11-12, & 17-18 have been amended.
	Claims 1-18 are currently pending in this application and under consideration.

Status of Withdrawn Claim(s)
3.	Claim 18 was previously withdrawn from consideration.  It has now been rejoined with the elected product claims since the product claims are now found allowable.

Response to Terminal Disclaimer(s) 
4.	The terminal disclaimer(s) filed on 02/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 15/560,901  and 16/304,905 ha(s/ve) been reviewed and is/are accepted.  The terminal disclaimer has been recorded.

Response to Applicants’ Arguments
5.	The remarks filed on 02/22/2021 have been fully reviewed and considered, and the arguments are deemed persuasive in view of the amendment filed.  Thus, the rejection(s) and/or objection(s) made in the last office action ha(s/ve) been withdrawn.

Conclusion
6.	Claims 1-18 are pending.  Claims 1-18 are allowed.

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
March 18, 2021